BALDWIN, Judge,
dissenting in part, with whom LANE, Judge, joins.
I would affirm as to claims 33 and 41, because I believe the subject matter described therein would have been obvious in view of Bolton. The terms “recovering” as used in claim 33 and “receiving” as used in claim 41 connote a capture of dispersed particles without a requirement that the particles remain in reusable form or that they be reused. In addition to the fact that there is no basis in the record for adopting a more limited meaning for the terms, it is the practice of this court to give pending claims their broadest reasonable interpretation. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974). Obviously, the fused toner particles which are scraped off the surface by the Bolton sponge will either accumulate at the head of the sponge until the sponge is replaced or fall to the base of the machine and accumulate there. In either case, some part of the machine will be “recovering” or “receiving” the resulting accumulation of particles. Thus, the terms of claims 33 and 41 do not distinguish the present invention over operations inherent in Bolton.